Name: Council Regulation (EEC) No 832/93 of 5 April 1993 opening and providing for the administration of a Community tariff quota for fresh strawberries originating in the Occupied Territories and laying down the procedure applicable to certain agricultural products subject to reference quantities originating in the said territories (1992/93)
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  plant product;  international security
 Date Published: nan

 8 . 4. 93 Official Journal of the European Communities No L 88/3 COUNCIL REGULATION (EEC) No 832/93 of 5 April 1993 opening and providing for the administration of a Community tariff quota for fresh strawberries originating in the Occupied Territories and laying down the procedure applicable to certain agricultural products subject to reference quantities originating in the said territories (1992/93) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and joindy represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota may be carried out by any one of its members : Whereas, in carrying out its international obligations, the Community must open reference quantities and establish a statistical surveillance system regarding the products listed in the Annex ; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and if necessary, to put into application the arrangement provided for in Article 3 (2) of Regulation (EEC) No 1134/91 , these products are subject to the statistical surveillance in accor ­ dance with Regulations (EEC) No 2658/87 (2) and (EEC) No 1736/75 0 ; Whereas, to ensure the efficiency of the surveillance system, the Member States must nevertheless charge imports of the products in question against the reference quantities as and when these products are presented to the customs under cover of declarations for release for free circulation '; whereas the reference quantities for the products listed in the Annex should be opened for 1992 and 1993, Having regard to Council Regulation (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories and repealing Regulation (EEC) No 3363/86 ('), and in particular Articles 2 and 3 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 1 134/91 provides for the elimination of customs duties on imports of the agricultural products set out in Annex II thereto and originating in the Occupied Territories in two equal instalments, on 1 January 1992 and 1 January 1993, and within the periods indicated for each product ; whereas, therefore, it is appropriate to open from 1 November 1992 the Community tariff quotas laid down for the said products, the volumes of which are indicated in Article 1 and the Annex to this Regulation ; Whereas duties on the strawberries falling within CN code 08 1 0 1 0 90 are eliminated within the limits of a Community tariff quota of 1 200 tonnes ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted ; Whereas the decision for the opening, in the execution of its international obligations, of a tariff quota should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of this quota, there is , however, no obstacle to authorizing the Member States to draw from the quota-volume the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States accor ­ dingly ; HAS ADOPTED THIS REGULATION : Article 1 The customs duty applicable to imports into the Commu ­ nity of fresh strawberries originating in the Occupied Territories shall be suspended at the level indicated below and within the limit of the Community tariff quota as shown below : (2) OJ No L 256, 7. 9 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 2913/92 (OJ No L 302, 19 . 10 . 1992, p. !) ¢ 0 OJ No L 183, 14. 7. 1975, p. 3 . Regulation as last amended by Regulation (EEC) No 1629/88 (OJ No L 147, 14. 6 . 1988, p. !) ¢(') OJ No L 112, 4. 5 . 1991 , p. 1 . No L 88/4 Official Journal of the European Communities 8 . 4. 93 Order No CN Code Taric Code Description Amount of quota (in tonnes) Quota duty (%) 09.1381 0810 10 90 * 36 Fresh strawberries from 1 November 1992 to 1 200 0 * 39 31 March 1993 * 41 * 49 Article 2 The tariff quota referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by Article 1 , and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of acceptance of the said declaration, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities required are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. Article 4 1 . Imports into the Community of certain products originating in the Occupied Territories shall be subject to reference quantities and to a statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate. If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagrpah, as communicated to the Statis ­ tical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1993 . I For the Council The President N. HELVEG PETERSEN 8 . 4. 93 Official Journal of the European Communities No L 88/5 ANNEX Order No CN code Taric code Description Validity Reference quantity (tonnes) 18.0310 ex 0702 00 10 * 31 Tomatoes, fresh or chilled 1 . 12  31 . 3 1000 * 39 * 41 * 49 * 51 * 59 * 61 * 69 18.0320 ex 0709 30 00 * 20 Aubergines, fresh or chilled 15. 1  30 . 4 3 000 * 30 18.0330 ex 0709 60 10 * 11 Sweet peppers 1.1  31 . 12 1000 * 19 * 20 * 30 18.0340 ex 0709 90 70 * 20 Courgettes, fresh or chilled 1 . 11  28 . 2 300 18.0350 0805 10 11 Oranges, fresh 1.1  31.12 25 000 0805 10 15 0805 10 19 0805 10 21 080510 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 0805 10 49 ex 0805 10 70 * 11 * 13 * 14 * 18 ex 0805 10 90 * 11 * 19 18.0360 ex 0805 20 10 * 31 Mandarins (including tangerines and satsumas) ; 1 . 1  31 . 12 500 * 33 Clementines, wilkings and similar citrus hybrids, * 35 fresh * 38 * 39 ex 0805 20 30 * 31 * 33 * 35 * 39 ex 0805 20 50 * 31 * 33 * 35 * 38 * 39 ex 0805 20 70 * 31 * 33 * 35 * 38 * 39 ex 0805 20 90 * 11 * 15 * 16 * 17 * 18 * 51 * 53 * 55 * 58 ' 59 No L 88/6 Official Journal of the European Communities 8 . 4. 93 Order No CN code Taric code Description Validity Reference quantity (tonnes) 18.0370 ex 0805 30 10 * 10 Lemons (Citrus limon, Citrus limonom), fresh 1 . 1  31 . 12 800 18.0380 ex 080710 90 * 12 Melons, fresh 1.12  31.5 10 000 * 13 * 14 * 23 * 24 * 31 * 33 * 34 * 43 * 44